IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ARTHUR BRITT,                        NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-2827

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed October 7, 2016.

An appeal from the Circuit Court for Duval County.
Angela Cox, Judge.

Diana L. Johnson of Johnson and Lufrano, P.A., Jacksonville, for Appellant.

Pamela Jo Bondi, Attorney General, and Virginia Chester Harris, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      Based on the State’s proper concession of error, we reverse and remand for

resentencing on Counts I and II in accordance with Williams v. State, 186 So. 3d
989 (Fla. 2016), which held that consecutive mandatory minimum terms under the

10-20-Life statute are permissible but not mandatory where, as here, the defendant

shot at multiple victims. In all other respects, we affirm.

      AFFIRMED in part; REVERSED and REMANDED in part.

ROBERTS, C.J., WETHERELL, and BILBREY, JJ., CONCUR.




                                          2